Case 2:20-mc-00023 Document 1-5 Filed 03/09/20 Page 1 of 23 Page ID #:75




                   Exhibit C




                                                                  Exhibit C - 12
             Case 2:20-mc-00023 Document 1-5 Filed 03/09/20 Page 2 of 23 Page ID #:76
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                     District of Columbia
                                                      __________    District of __________

                                                                               )
                               Plaintiff                                       )
                                  v.                                           )       Civil Action No.
               REPUBLIC OF KAZAKHSTAN                                          )
                                                                               )
                              Defendant                                        )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
                                                      Space Exploration Technologies Corp.
To:                                                     c/o Corporation Service Company
                                           2710 Gateway Oaks Drive, Suite 150N, Sacramento, CA 95833
                                                     (Name of person to whom this subpoena is directed)

        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:



 Place:                                                                                 Date and Time:



        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                 Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                            Signature of Clerk or Deputy Clerk                                        Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
                                                                        , who issues or requests this subpoena, are:


                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                                                                                                                                     Exhibit C - 13
                Case 2:20-mc-00023 Document 1-5 Filed 03/09/20 Page 3 of 23 Page ID #:77
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

                I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

                I returned the subpoena unexecuted because:
                                                                                                                                                       .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                      .

My fees are $                                      for travel and $                             for services, for a total of $                         .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:




                                                                                                                                      Exhibit C - 14
              Case 2:20-mc-00023 Document 1-5 Filed 03/09/20 Page 4 of 23 Page ID #:78
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).




                                                                                                                                           Exhibit C - 15
  Case 2:20-mc-00023 Document 1-5 Filed 03/09/20 Page 5 of 23 Page ID #:79



                                        APPENDIX A

                                        DEFINITIONS

Whenever used herein, the following terms shall have the following meanings:

 1.    “Asset” means any tangible or intangible item of economic value located anywhere in the
       world in any form, including without limitation, and whether prepaid or deferred, any
       cash, income, securities, bank accounts, accounts receivable, gifts, trademarks, patents,
       copyrights, goodwill, personal property, or any interest in any real property, including in
       any leasehold, or any ownership, membership, credit or other interest in, whether direct
       or indirect or legal or equitable, or any power, control or discretion otherwise with
       respect to the disposition of, any asset of any person.

 2.    “Kazakh Satellite” refers to any satellite belonging to Kazakhstan, including but not
       limited to, the KazSciSat (or KazSaySat) satellite, KazSTSAT (or “KazistiSat”) satellite,
       KazEOSat-2 satellite, or KazEOSat-3 satellite.

 3.    “Communication” means any transmittal of information in the form of facts, ideas,
       inquiries, or otherwise, located anywhere in the world. A Document Request for
       “Communication(s)” calls for you to produce correspondence, telexes, telecopies,
       electronic mail, all attachments and enclosures thereto, computer tapes, discs, audio
       recordings, recordings of any other type in any medium of written or oral
       communications, phone logs, message logs, and notes and memoranda of, or referring or
       relating to, written or oral communications.

 4.    “Debt” means any money or other item of economic value owed to another person or
       entity, located anywhere in the world, including but not limited to accounts receivable,
       accounts payable, arrears, bills, checks, claims, credits, commercial paper, commitments,
       debentures, debits, dues, duties, encumbrances, executory contracts, guarantees, invoices,
       IOUs, liabilities, lines of credit, loans, mortgages, obligations, promissory and other
       notes, responsibilities, securities, suretyships, or vouchers.

 5.    “Documents” is synonymous in meaning and equal in scope with the usage of the term
       in Rule 34(a) of the Federal Rules of Civil Procedure and includes, without limitation, all
       of the following located anywhere in the world: drafts; communications; correspondence;
       memoranda; records; reports; books; reports and/or summaries of conversations and/or
       interviews; diaries; graphs; charts; diagrams; tables; photographs; recordings; tapes;
       microfilms; minutes; summaries, reports and records of meetings or conferences; records
       and reports of consultants; press releases; stenographic, handwritten or other notes;
       checks (front and back); check vouchers, check stubs or receipts; wire transfer requests,
       approvals, orders and confirmations; tape data sheets or data processing cards or discs; or
       any other written, printed, typewritten or otherwise recorded matter, however produced,
       reproduced, whether or not now in existence; any paper or writing including files,
       contracts, correspondence, telegrams, agreements, letters, notes, manuals, forms,
       brochures, drawings, and other data or data compilation of any sort, stored in any
       medium from which information can be obtained either directly or, if necessary, after



                                                1
                                                                                       Exhibit C - 16
Case 2:20-mc-00023 Document 1-5 Filed 03/09/20 Page 6 of 23 Page ID #:80



     translation into a reasonably usable form; and electronically stored information, including
     without limitation any information that is generated, received, processed and recorded by
     computers and other electronic devices including without limitation any voicemails or
     other audio files, any video files and images and any text messages; internal or external
     web sites; output resulting from the use of any software program, including, without
     limitation, word processing documents, spreadsheets, database files, charts, graphs,
     outlines, electronic mail, instant messages, and all miscellaneous media on which they
     reside and regardless whether said electronic data exists in an active file, an archive file, a
     deleted file, or file fragment; and activity listings of electronic mail receipts and/or
     transmittals; and any and all items stored on computer memories, flash drives, hard disks,
     floppy disks, CD-ROM, magnetic tape, microfiche, or on any other media for digital data
     storage or transmittal such as but not limited to any mobile device, or personal digital
     assistant. A draft or non-identical copy of any Document, whether due to the addition of
     marginalia or other change, is a separate Document within the meaning of this term. If
     the electronic and hard copy versions of any Document are separate Documents pursuant
     to this definition, then you must produce both the electronic and hard copy versions.

6.   “Financial Institution” means any bank or trust company, including, without limitation,
     any person whose business or a principal part of whose business consists of any of the
     following: borrowing or lending or investing money; administering or managing funds
     on behalf of other persons; acting as trustee in respect of funds of other persons; dealing
     in life assurance policies; providing financial services that involve the transfer or
     exchange of funds, including, without limitation, services relating to financial leasing,
     money transmissions, credit cards, debit cards, treasury certificates, bankers draft and
     other means of payment, financial guarantees, trading for account of others (in money
     market instruments, foreign exchange, interest and index instruments, transferable
     securities and futures), participation in securities issues, portfolio management,
     safekeeping of cash and liquid securities, investment related insurance and money
     changing; but not including the provision of financial services that consist solely of the
     provision of financial advice.

7.   “Kazakhstan” refers to the Republic of Kazakhstan, as well as its government,
     ministries, divisions, departments, affiliates or subordinate organizations thereof, and any
     and all persons acting or purporting to act on behalf of any of them or the Republic of
     Kazakhstan.

8.   “Person” includes all natural persons, and any business, legal or governmental entity,
     corporation, company, or association.

9.   “You” means Space Exploration Technologies Corp. (or SpaceX), or its subsidiaries,
     affiliates, agents, representatives, or employees.

                                      INSTRUCTIONS

1.   Unless otherwise noted, these document requests cover the period from January 1, 2016
     through the present.




                                               2
                                                                                         Exhibit C - 17
Case 2:20-mc-00023 Document 1-5 Filed 03/09/20 Page 7 of 23 Page ID #:81



2.   Each request for documents extends to all documents in your possession, custody, or
     control, whether held by you or your past or present attorneys or agents and regardless of
     the location of the document(s). You are required to produce documents that you have a
     legal right to obtain, documents that you have right to copy or have access to, and
     documents that you have placed in temporary possession, custody or control of a third
     party.

3.   These requests call for production of each requested document in its entirety, including
     all attachments presently or previously appended to each document, including, without
     limitation, working papers, routing slips, handwritten notes and similar materials (with or
     without notes or changes therein).

4.   The word “including” shall be construed without limitation wherever used herein.

5.   The past tenses of a verb used herein shall include the present tense, and the present tense
     shall include the past tense.

                                DOCUMENT REQUESTS

1.   All contracts or agreements governing and/or related to the past (since January 1, 2016)
     or future launch or operation of any Kazakh Satellite, including but not limited to those
     referenced in the attached Exhibit 1.

2.   All documents and communications regarding any payments made by Kazakhstan to You
     related to the past (since January 1, 2016) or future launch or operation of any Kazakh
     Satellite (including but not limited to those referenced in the attached Exhibit 1),
     including such documents and communications sufficient to identify the Financial
     Institution and account from which and to which such payment was made.

3.   All documents and communications regarding any payments made by You to Kazakhstan
     related to the past (since January 1, 2016) or future launch or operation of any Kazakh
     Satellite (including but not limited to those referenced in the attached Exhibit 1),
     including such documents and communications sufficient to identify the Financial
     Institution and account from which and to which such payment was made.

4.   All documents and communications regarding any funds or other Asset placed in escrow
     or trust in connection with the past (since January 1, 2016) or future launch or operation
     of any Kazakh Satellite (including but not limited to those referenced in the attached
     Exhibit 1), including such documents and communications sufficient to identify the
     Financial Institution where such funds or Asset are held.

5.   All documents and communications regarding any Debt owed by You to Kazakhstan,
     either currently or in the future by virtue of a recurring obligation, relating to the past
     (since January 1, 2016) or future launch or operation of any Kazakh Satellite, including
     but not limited to those referenced in the attached Exhibit 1.




                                              3
                                                                                      Exhibit C - 18
Case 2:20-mc-00023 Document 1-5 Filed 03/09/20 Page 8 of 23 Page ID #:82



                                  EXHIBIT 1




                                   4
                                                                  Exhibit C - 19
Case 2:20-mc-00023 Document 1-5 Filed 03/09/20 Page 9 of 23 Page ID #:83




 Advertisement




 Thanks To SpaceX, Kazakhstan Sends 2 Sat
 Space
 By Nazrin Gadimova December 5, 2018




                                                                  Exhibit C - 20
Case 2:20-mc-00023 Document 1-5 Filed 03/09/20 Page 10 of 23 Page ID #:84




  The rocket lifted off from Vandenberg Air Force Base on Monday carrying a total of 64 m
  satellites representing 34 different organizations and 17 countries. / SpaceX / Twitter

  Kazakhstan has successfully launched two small satellites into Earth’s orbit from the launch
  Barbara, California. The single orbital-class rocket known as Block 5 Falcon 9, designed by
  SpaceX, was used to send the payload into space.
  The rocket lifted off (https://www.spacex.com/webcast) from Vandenberg Air Force Base
  total of 64 miniature and small satellites representing (https://www.cnet.com/news/reused
  rocket-makes-history-with-third-launch-and-landing/) 34 different organizations and 17 coun
  satellites called KazSciSat and KazSTSAT went into orbits on December 3.



                                                                       Exhibit C - 21
Case 2:20-mc-00023 Document 1-5 Filed 03/09/20 Page 11 of 23 Page ID #:85


  Monday’s launch was the first time Kazakhstan used an American-made rocket carrier for i
  Russian-made Proton launchers that were used in the past. Proton, which is considered on
  recognizable Russian rockets, has lost almost all of its customers; just a decade ago it was
  (https://www.rbc.ru/newspaper/2018/02/12/5a7d698d9a79472a28bf203e) over 60 perc
  KazSciSat was designed by Kazakhstani developers and will study the ionosphere, the are
  where terrestrial weather meets space weather. The second satellite, KazSTSAT, is an imag
  will be used to take high-resolution aerial photographs around the globe and is said to hav
  It weighs more than 100 kg and was developed by a joint team representing the Kazakhsta
  and British Surrey Satellite Technologies (SSTL).

    “I am pleased to confirm that following separation from the launch vehicle a joint commissioning team here in
    successfully made contact with KazSTSAT and established that all initial systems checks are nominal,” the offi
    quoted (https://www.sstl.co.uk/media-hub/latest-news/2018/sstl-confirms-successful-launch-of-kazstsat)
    director at SSTL, as saying.


  KazSTSAT is the second satellite SSTL has worked on with Kazakhstan. KazEOSat-2, a me
  satellite designed and manufactured by SSTL, was launched in 2012. Together with KazEO
  expected to broaden the scope of information services provided to the region including mo
  connections and help satisfy the demand within Kazakhstan for broadband connection.
  Kazakhstan’s very first satellite, KazSat-1, went into orbit for a 12-year mission after being tr
  the Russian-made Proton-K launcher in 2006. Two years later malfunctions occurred, and
  satellite stopped responding to control signals. In mid-2009, KazSat-1 was transferred
  (https://informburo.kz/stati/orbita-zahoroneniya-hronika-priklyucheniy-sputnikov-kazsat.htm
  the graveyard orbit, since its broken condition was irreversible.
  Launch costs and SpaceX’s competitive pricing has shaken up the rocket launch industry.
  cheaper than those offered by Roscosmos. The launch cost (https://www.bloomberg.com
  cost/) of the re-used Falcon 9, for example, is about $49 million versus Roscosmos
  launch the Proton M.
  Because multiple satellites are launched in a single boost, the entire cost for a launch does
  country. Kazakhstan’s Defense and Aerospace Minister, Beybut Atamkulov, said using Falc
  government in Astana a little over $1 million.

    “The cost of transportation to the United States is a part of a total of $1.3 million for the launch of two satellites
    November according to reports by KazPravda (https://www.kazpravda.kz/news/tehnologii/atamkulov
    transportirovki-dvuh-kazahstanskih-sputnikov-dlya-zapuska-v-ssha).


                                                                                             Exhibit C - 22
Case 2:20-mc-00023 Document 1-5 Filed 03/09/20 Page 12 of 23 Page ID #:86


  At the same time, officials in Kazakhstan are not completely shutting down doing business
  their neighbors to the north. Kazakhstani may still use Russia’s Soyuz and Proton rockets f
  Aset Nurkenov, a spokesperson for the defense and aerospace industry ministry recently
  (https://www.interfax.ru/world/636632) the Astana's intent to launch satellites from Baikon
  cosmodrome and the world’s first and largest operational space launch facility. Despite it b
  Kazakhstani territory, the facility is operated by Russia.
  With Monday’s launch, SpaceX has broken its own record after using the rocket booster fo
  row. Falcon 9 has since returned safely to Earth landing on the company’s drone ship stati
  Ocean.




                                                                        Exhibit C - 23
Case 2:20-mc-00023 Document 1-5 Filed 03/09/20 Page 13 of 23 Page ID #:87




                          Space Exploration Technologies Corp.
                            c/o Corporation Service Company
                2710 Gateway Oaks Drive, Suite 150N, Sacramento, CA 95833




    12




                                                                            Exhibit C - 24
Case 2:20-mc-00023 Document 1-5 Filed 03/09/20 Page 14 of 23 Page ID #:88




                                                                  Exhibit C - 25
Case 2:20-mc-00023 Document 1-5 Filed 03/09/20 Page 15 of 23 Page ID #:89




                                                                  Exhibit C - 26
  Case 2:20-mc-00023 Document 1-5 Filed 03/09/20 Page 16 of 23 Page ID #:90



                                        APPENDIX A

                                        DEFINITIONS

Whenever used herein, the following terms shall have the following meanings:

 1.    “Asset” means any tangible or intangible item of economic value located anywhere in the
       world in any form, including without limitation, and whether prepaid or deferred, any
       cash, income, securities, bank accounts, accounts receivable, gifts, trademarks, patents,
       copyrights, goodwill, personal property, or any interest in any real property, including in
       any leasehold, or any ownership, membership, credit or other interest in, whether direct
       or indirect or legal or equitable, or any power, control or discretion otherwise with
       respect to the disposition of, any asset of any person.

 2.    “Kazakh Satellite” refers to any satellite belonging to Kazakhstan, including but not
       limited to, the KazSciSat (or KazSaySat) satellite, KazSTSAT (or “KazistiSat”) satellite,
       KazEOSat-2 satellite, or KazEOSat-3 satellite.

 3.    “Communication” means any transmittal of information in the form of facts, ideas,
       inquiries, or otherwise, located anywhere in the world. A Document Request for
       “Communication(s)” calls for you to produce correspondence, telexes, telecopies,
       electronic mail, all attachments and enclosures thereto, computer tapes, discs, audio
       recordings, recordings of any other type in any medium of written or oral
       communications, phone logs, message logs, and notes and memoranda of, or referring or
       relating to, written or oral communications.

 4.    “Debt” means any money or other item of economic value owed to another person or
       entity, located anywhere in the world, including but not limited to accounts receivable,
       accounts payable, arrears, bills, checks, claims, credits, commercial paper, commitments,
       debentures, debits, dues, duties, encumbrances, executory contracts, guarantees, invoices,
       IOUs, liabilities, lines of credit, loans, mortgages, obligations, promissory and other
       notes, responsibilities, securities, suretyships, or vouchers.

 5.     “Financial Institution” means any bank or trust company, including, without limitation,
       any person whose business or a principal part of whose business consists of any of the
       following: borrowing or lending or investing money; administering or managing funds
       on behalf of other persons; acting as trustee in respect of funds of other persons; dealing
       in life assurance policies; providing financial services that involve the transfer or
       exchange of funds, including, without limitation, services relating to financial leasing,
       money transmissions, credit cards, debit cards, treasury certificates, bankers draft and
       other means of payment, financial guarantees, trading for account of others (in money
       market instruments, foreign exchange, interest and index instruments, transferable
       securities and futures), participation in securities issues, portfolio management,
       safekeeping of cash and liquid securities, investment related insurance and money
       changing; but not including the provision of financial services that consist solely of the
       provision of financial advice.




                                                1
                                                                                       Exhibit C - 27
Case 2:20-mc-00023 Document 1-5 Filed 03/09/20 Page 17 of 23 Page ID #:91



6.   “Kazakhstan” refers to the Republic of Kazakhstan, as well as its government,
     ministries, divisions, departments, affiliates or subordinate organizations thereof, and any
     and all persons acting or purporting to act on behalf of any of them or the Republic of
     Kazakhstan.

7.   “Person” includes all natural persons, and any business, legal or governmental entity,
     corporation, company, or association.

8.   “You” means Space Exploration Technologies Corp. (or SpaceX), or its subsidiaries,
     affiliates, agents, representatives, or employees.

                                     INSTRUCTIONS

1.   Unless otherwise noted, these areas of designation and inquiry cover the period from
     January 1, 2016 through the date and time that the deposition record is closed.

2.   The word “including” shall be construed without limitation wherever used herein.

3.   The past tenses of a verb used herein shall include the present tense, and the present tense
     shall include the past tense.

                                DOCUMENT REQUESTS

1.   Information concerning all contracts or agreements governing and/or related to the past
     (since January 1, 2016) or future launch or operation of any Kazakh Satellite, including
     but not limited to those referenced in the attached Exhibit 1.

2.   Information concerning any payments made by Kazakhstan to You related to the past
     (since January 1, 2016) or future launch or operation of any Kazakh Satellite (including
     but not limited to those referenced in the attached Exhibit 1), including such documents
     and communications sufficient to identify the Financial Institution and account from
     which and to which such payment was made.

3.   Information concerning any payments made by You to Kazakhstan related to the past
     (since January 1, 2016) or future launch or operation of any Kazakh Satellite (including
     but not limited to those referenced in the attached Exhibit 1), including such documents
     and communications sufficient to identify the Financial Institution and account from
     which and to which such payment was made.

4.   Information concerning any funds or other Asset placed in escrow or trust in connection
     with the past (since January 1, 2016) or future launch or operation of any Kazakh
     Satellite (including but not limited to those referenced in the attached Exhibit 1),
     including such documents and communications sufficient to identify the Financial
     Institution where such funds or Asset are held.

5.   Information concerning any Debt owed by You to Kazakhstan, either currently or in the
     future by virtue of a recurring obligation, relating to the past (since January 1, 2016) or



                                              2
                                                                                      Exhibit C - 28
Case 2:20-mc-00023 Document 1-5 Filed 03/09/20 Page 18 of 23 Page ID #:92



    future launch or operation of any Kazakh Satellite, including but not limited to those
    referenced in the attached Exhibit 1.




                                          3
                                                                                Exhibit C - 29
Case 2:20-mc-00023 Document 1-5 Filed 03/09/20 Page 19 of 23 Page ID #:93



                                  EXHIBIT 1




                                    4
                                                                  Exhibit C - 30
Case 2:20-mc-00023 Document 1-5 Filed 03/09/20 Page 20 of 23 Page ID #:94




  Advertisement




  Thanks To SpaceX, Kazakhstan Sends 2 Sat
  Space
  By Nazrin Gadimova December 5, 2018




                                                                  Exhibit C - 31
Case 2:20-mc-00023 Document 1-5 Filed 03/09/20 Page 21 of 23 Page ID #:95




  The rocket lifted off from Vandenberg Air Force Base on Monday carrying a total of 64 m
  satellites representing 34 different organizations and 17 countries. / SpaceX / Twitter

  Kazakhstan has successfully launched two small satellites into Earth’s orbit from the launch
  Barbara, California. The single orbital-class rocket known as Block 5 Falcon 9, designed by
  SpaceX, was used to send the payload into space.
  The rocket lifted off (https://www.spacex.com/webcast) from Vandenberg Air Force Base
  total of 64 miniature and small satellites representing (https://www.cnet.com/news/reused
  rocket-makes-history-with-third-launch-and-landing/) 34 different organizations and 17 coun
  satellites called KazSciSat and KazSTSAT went into orbits on December 3.



                                                                       Exhibit C - 32
Case 2:20-mc-00023 Document 1-5 Filed 03/09/20 Page 22 of 23 Page ID #:96


  Monday’s launch was the first time Kazakhstan used an American-made rocket carrier for i
  Russian-made Proton launchers that were used in the past. Proton, which is considered on
  recognizable Russian rockets, has lost almost all of its customers; just a decade ago it was
  (https://www.rbc.ru/newspaper/2018/02/12/5a7d698d9a79472a28bf203e) over 60 perc
  KazSciSat was designed by Kazakhstani developers and will study the ionosphere, the are
  where terrestrial weather meets space weather. The second satellite, KazSTSAT, is an imag
  will be used to take high-resolution aerial photographs around the globe and is said to hav
  It weighs more than 100 kg and was developed by a joint team representing the Kazakhsta
  and British Surrey Satellite Technologies (SSTL).

    “I am pleased to confirm that following separation from the launch vehicle a joint commissioning team here in
    successfully made contact with KazSTSAT and established that all initial systems checks are nominal,” the offi
    quoted (https://www.sstl.co.uk/media-hub/latest-news/2018/sstl-confirms-successful-launch-of-kazstsat)
    director at SSTL, as saying.


  KazSTSAT is the second satellite SSTL has worked on with Kazakhstan. KazEOSat-2, a me
  satellite designed and manufactured by SSTL, was launched in 2012. Together with KazEO
  expected to broaden the scope of information services provided to the region including mo
  connections and help satisfy the demand within Kazakhstan for broadband connection.
  Kazakhstan’s very first satellite, KazSat-1, went into orbit for a 12-year mission after being tr
  the Russian-made Proton-K launcher in 2006. Two years later malfunctions occurred, and
  satellite stopped responding to control signals. In mid-2009, KazSat-1 was transferred
  (https://informburo.kz/stati/orbita-zahoroneniya-hronika-priklyucheniy-sputnikov-kazsat.htm
  the graveyard orbit, since its broken condition was irreversible.
  Launch costs and SpaceX’s competitive pricing has shaken up the rocket launch industry.
  cheaper than those offered by Roscosmos. The launch cost (https://www.bloomberg.com
  cost/) of the re-used Falcon 9, for example, is about $49 million versus Roscosmos
  launch the Proton M.
  Because multiple satellites are launched in a single boost, the entire cost for a launch does
  country. Kazakhstan’s Defense and Aerospace Minister, Beybut Atamkulov, said using Falc
  government in Astana a little over $1 million.

    “The cost of transportation to the United States is a part of a total of $1.3 million for the launch of two satellites
    November according to reports by KazPravda (https://www.kazpravda.kz/news/tehnologii/atamkulov
    transportirovki-dvuh-kazahstanskih-sputnikov-dlya-zapuska-v-ssha).


                                                                                             Exhibit C - 33
Case 2:20-mc-00023 Document 1-5 Filed 03/09/20 Page 23 of 23 Page ID #:97


  At the same time, officials in Kazakhstan are not completely shutting down doing business
  their neighbors to the north. Kazakhstani may still use Russia’s Soyuz and Proton rockets f
  Aset Nurkenov, a spokesperson for the defense and aerospace industry ministry recently
  (https://www.interfax.ru/world/636632) the Astana's intent to launch satellites from Baikon
  cosmodrome and the world’s first and largest operational space launch facility. Despite it b
  Kazakhstani territory, the facility is operated by Russia.
  With Monday’s launch, SpaceX has broken its own record after using the rocket booster fo
  row. Falcon 9 has since returned safely to Earth landing on the company’s drone ship stati
  Ocean.




                                                                        Exhibit C - 34
